Title: To Thomas Jefferson from Albert Gallatin, 21 July 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            21 July 1807
                        
                         The  reduction of the large map of the Western road was neglected. A small one shewing only the courses &
                            principal towns but not all the details was however made & is sent (to be if you please returned: a copy may be made for
                            you) The red line shews the road as reported by the Commissrs.—The rout by Union town is also designated, as well as
                            the general direction of a road from Brownsville by Washington to Charleston, asked for by sundry petitioners instead of
                            the reported one from Brownsville to Wheling. The Allegheny mountain extends from Gwin’s to Tomlinson’s—Respectfully
                        
                            Albert Gallatin
                     
                        
                    